Citation Nr: 1515500	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-29 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a June 2009 decision by the RO which denied, in part, service connection for PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran contends that he has PTSD due to his combat experiences in Vietnam and as a result of sexual assault.  

Although the Veteran was examined by VA in January 2009 to determine the nature and etiology of his current psychiatric disorder, the Board finds that the examination was inadequate.  Specifically, the examiner noted several inconsistencies in the Veteran's self-reported history of traumatic events, including the circumstances of the alleged rape and his combat stressors, as well as an over-reporting of symptoms on psychological testing that suggested intentional exaggeration of symptomatology, possibly for secondary gain, and found that the test results invalid.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, but found that he did have a diagnosis of depressive disorder, not otherwise specified (NOS).  

The examiner then went on to note that while the Veteran was treated for situational stress secondary to personal problems at home onetime in service, he opined that the depressive disorder was less likely than not permanently aggravated by service.  In this regard, the examiner's opinion suggests that the Veteran's depressive disorder pre-existed service enlistment, a fact not shown by the evidence of record.  On the contrary, the Veteran was not shown to have a psychiatric disorder at the time of service enlistment, therefore, he is presumed to have been in sound condition when he entered service.  Thus, the examiner's opinion does little to clarify the nature or etiology of the Veteran's diagnosis.  

Further adding to the confusion was the VA examiner's closing comment that the Veteran's current "psychiatric symptoms and stressors" were related to his chronic medical problems, including his heart disease and multiple other active medical problems.  At the time of the VA examination, the Veteran's only service-connected disability was hemorrhoids.  However, since then, service connection has been established for coronary artery disease, tinnitus and bilateral defective hearing.  

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds the RO's development of the claim of service connection for a psychiatric disorder was wholly inadequate and failed to address all theories of entitlement.  While the Veteran initially reported the date of the alleged combat stressor was August 28, 1969, he subsequently corrected the date and reported that the incident occurred on August 28, 1968.  However, the RO did not follow-up on the August 2008 CURR response that the Veteran was not in Vietnam in August 1969, therefore, his stressor could not be confirmed.  As the Veteran has provided VA with a specific date for his claimed combat stressor, further development of this aspect of his claim should be undertaken.  

Finally, the Board notes that the VA medical reports of record include several diagnoses for the Veteran's current psychiatric problems, including PTSD, anxiety disorder due to general medical conditions, and major depressive disorder.  Although the Veteran's initial claim was for PTSD, the Board must consider all possible theories of entitlement to include whether any of his current psychiatric diagnosis may be related to his military service, or are secondary to any current service-connected disability.  

Given the Veteran's contentions and the complexity of his medical and psychiatric symptomatology, the Board finds that another VA examination is necessary to ensure that all of possible theories of entitlement for any current psychiatric disorder have been considered.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the case is REMANDED for the following action:  

1  The AMC should take appropriate steps to obtain all VA treatment records from VAMC St. Louis for any psychiatric treatment since August 1970, and associate them with the claims file.  

The AMC should also take appropriate steps to confirm the Veteran's reported combat stressor on August 28, 1968.  

2.  Thereafter, the Veteran should be scheduled for an in-person VA psychiatric examination to determine whether he has a psychiatric disorder at present, including PTSD which is related to service or, in the alternative, to a service-connected disability.  The claims file must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary should be administered.  The examiner is requested to provide a response to the following:  

(a)  Is it at least as likely as not that the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125?  

If so, the examiner is directed to ascertain whether it is at least as likely as not that the PTSD is related to the in-service stressful events that are consistent with the incidents of his period of active service, or any other asserted stressor as identified by the Veteran?  

(b)  If the Veteran does not meet the criteria for a diagnosis of PTSD, is it at least as likely as not that any other identified psychiatric disorder was manifested in or is otherwise related to service?  

(c)  If the Veteran has a psychiatric disorder that was not manifested in or is otherwise related to service, is it at least as likely as not that the psychiatric disorder is proximately due to, the result of, or aggravated by any of his service-connected disabilities?  

The examiner must provide a clear rationale for all opinions, to include a discussion of the facts and medical principles involved.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Notes: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  Following completion of the foregoing, the AMC must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should ensure that the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2014).  

4.  After the requested development has been completed, the AMC should readjudicate the claim.  This should include consideration of whether any identified psychiatric disorder other than PTSD, is proximately due to or the result of, or aggravated by a service-connected disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

